 
Exhibit 10.2
 

 [gabriel.gif]
 


July 19, 2007




Ronald E. Gillum, Jr.
1490 South Sky Ridge Drive
West Des Moines, IA. 50266




Dear Mr. Gillum:


I have been authorized by the Board of Directors (the “Board”) of Gabriel
Technologies Corporation (the “Corporation”) to offer the following engagement
to you on behalf of the Corporation.  Capitalized terms not otherwise defined in
this letter of engagement (this “Letter”) shall have the meaning ascribed to
them in that certain Gabriel Technologies Corporation Employment Agreement (the
“Agreement”), a copy of which, as signed by Mr. Gillum only, is attached hereto
as Exhibit A.  This Letter presents the general terms and conditions of your
employment by the Corporation as an Executive Officer of the Corporation, which
engagement would take effect immediately.  Except as otherwise specifically
provided in this Letter, the term “Gabriel” as used in the Agreement is hereby
amended to be the Corporation.


1.           This Letter will be for an initial term of 6 and one-half months,
from July 16, 2007 (the “Effective Date”) through January 30, 2008 (the “Interim
Term”).  Upon the expiration of the Interim Term, unless this Letter has been
terminated by you or the Corporation prior to such date, the term of this Letter
(with the Interim Term, the “Term”) will be renewed and continue until January
31, 2012 (the “Anniversary Date”).  The Stonebridge Transaction has fallen
through and any references in the Agreement to the Stonebridge Transaction are
hereby deleted.  Either party may terminate the Interim Term of this Agreement
at any time by delivery of written notice to the other party.  The provisions of
this paragraph supersede and replace the provisions of the first sentence of
Section 2 of the Agreement.


2.           During the Term of this Letter your position and duties with the
Corporation will be as an Executive Officer of the Corporation in the positions
of at least Executive Vice President and Chief Operating Officer of the
Corporation.  During the Interim Term, your position would be as President and
Chief Operating Officer of the Corporation and as the Secretary of the
Corporation.  During the Term, you may also be asked to serve as an officer or
employee one or more subsidiaries of the Corporation, including service as the
President and Chief Operating Officer of Gabriel Technologies, LLC.  All such
service shall be provided hereunder according to the terms of this Letter.  The
provisions of this paragraph supersede and replace the provisions of the first 2
sentences of Section 1 of the Agreement.
 
 
4538 South 140th Street
Office:  402-614-0258
Omaha, NE 68137
Facsimile:  402-614-0498

--------------------------------------------------------------------------------


Gabriel Technologies Corporation – Ronald E. Gillum, Jr.
Engagement Letter – July 19, 2007
Page 2 of 4
 
 
3.           The Corporation agrees to pay you a salary of not less than
$180,000 per year (the “Base Salary”) during the Term.  The provisions of this
paragraph supersede and replace the provisions of the second sentence of Section
3.1 of the Agreement.


4.           The Performance Bonus provisions of Section 3.4 of the Agreement
shall be in effect as written.


5.           The Initial Shares will be issued to you within 5 days of the date
of you acceptance and redelivery of this Letter.  In lieu of the Incentive
Option, the Corporation will issue you another 250,000 shares within 5 days of
the date of you acceptance and redelivery of this Letter.  These 500,000 shares
of GTC common stock will be issued in a certificate (the “Certificate”) bearing
the Rule 144 Legend.  The Rule 144 Legend will be removed from the Certificate
promptly upon submission for removal accompanied by an opinion of counsel,
reasonably satisfactory to the Corporation’s securities counsel, to the effect
that removal of such legend is in compliance with law.  Other than for the
definitions utilized herein, the provisions of this paragraph supersede the
provisions of Section 3.5 of the Agreement, including without limitation those
relating to the Repurchase Option and Incentive Option.


6.           If the Corporation terminates your employment for any reason for no
cause or for any cause during the Interim Term, it will pay you Severance Pay of
$75,000 in cash or shares of GTC common stock, at the Officer’s election, within
14 days of the Termination Date.  If issued in GTC common stock, the shares will
be valued at the average closing price of the shares for the last 20 trading
days prior to the Termination Date.  In the absence of such price data, the
shares will be issued at fair market value per share as reasonably determined by
an independent public accounted selected by mutual agreement of the parties and
paid for by the Corporation.  During the Interim Term, no other provisions
relative to Severance Pay in the Agreement will be effective.  Upon the renewal
of the Term as provided in paragraph 1 above, the provisions of Section 4.2B of
the Agreement will be effective without reference to the Stonebridge
Transaction. The parties intend that the Letter and attached Agreement are in
compliance with 409A of the Internal Revenue Code and they should be interpreted
in compliance with this intent.


7.           Sections 4.2A and 4.3 of the Agreement are hereby deleted in their
entirety.


8.           Notwithstanding any other provisions hereof or of the Agreement,
the inability of the Corporation to pay salary, benefits or reimbursements
during the Interim Term due to the unavailability of sufficient cash flows will
not be deemed a termination by the Corporation under paragraph 6 above.



--------------------------------------------------------------------------------


Gabriel Technologies Corporation – Ronald E. Gillum, Jr.
Engagement Letter – July 19, 2007
Page 3 of 4
 
 
9.           All terms of the Agreement, except as deleted or modified by this
Letter, are incorporated into this Letter as rights and obligations between
yourself and the Corporation.


10.           Your service up to the Effective Date has been an “At Will”
engagement and the Corporation intends, as soon as financially able, to provide
payment of all compensation and reimbursements that accrued to the Effective
Date.  During the Interim Term, the Corporation intends to timely pay your Base
Salary, benefits and reimbursements.  Notwithstanding this acknowledgement of
the Corporation’s intent, you are not waiving any rights you may have to demand
and pursue payment of such sums as and when you may deem appropriate, with or
without terminating the Interim Term.


If the terms of this proposal are acceptable to you, please return to us an
executed copy of this Letter by facsimile transmission to (402) 391-6616 no
later than July 18, 2007 to indicate your acceptance of this appointment and
your agreement to the terms hereof.




Sincerely,


/s/ Roy G. Breeling


Roy G. Breeling, Chairman
Compensation Committee
Gabriel Technologies Board of Directors


Attachment: Exhibit A


[Acceptance signature appears on next page]



--------------------------------------------------------------------------------


Gabriel Technologies Corporation – Ronald E. Gillum, Jr.
Engagement Letter – July 19, 2007
Page 4 of 4
 


AGREED AND ACCEPTED THIS 19th DAY OF JULY, 2007 BY:






/s/ Ronald E. Gillum, Jr.
Ronald E. Gillum, Jr.



